NewmaN, J.
This, surely, must be a case of first impression, for no precedent for it is found. It has never been supposed that any duty rested on the county to furnish.the *630sheriff’s officers with horses to ride or drive in. the service of .process. It has usually been understood that such officers took their offices cum onere, and furnished their own conveyance.
The officer, in making this arrest, was not the servant of the county, and the county is not liable for his action. He was engaged in a service due to the general public, and of no particular interest to Waukesha county, as a political organization. Kuehn v. Milwaukee, 92 Wis. 263, and the cases cited. In such cases the county is not liable for the acts of its officers, unless such liability is put upon it by some statute. Ho statute declares a liability for such an act as this.
Something is said in the argument about the power of the sheriff to call out the posse comitatus. Ho statute declares the liability of the county to persons called by the sheriff to form the posse. But the posse comitatus includes only the men of the county. It does, not include the horses. The sheriff has no ex-officio power to call out the horses.
By the Court. — The judgment of the circuit court is reversed, and the cause remanded for a new trial.